Citation Nr: 1819176	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  10-12 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1977 to November 1980, and October 1983 to December 1992.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from an August 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2017, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

The Veteran's right knee disability is manifested by extension limited to no worse than 9 degrees with flexion limited to no worse than 115 degrees; functional impairment resulting from the described painful motion and lack of endurance is not equivalent to extension limited to 10 degrees or flexion limited to 60 degrees.  The Veteran's right knee showed no evidence of ankylosis, recurrent subluxation or lateral instability, or impairment of the tibia and fibula.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256-5262, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated February 2013 and April 2013.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the duty to assist, the Veteran's service treatment records, identified private treatment records, and VA outpatient treatment records have been obtained.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the June 2016 and January 2017 examiner performed a physical examination of the Veteran, took into account the Veteran's statements and treatment records, and provided adequate information required for rating purposes.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

The Board also notes that neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

This claim was most recently remanded by the Board in April 2017.  At that time, the RO was instructed as follows: (1) to obtain an addendum opinion that is in accordance with the ruling in Correia v. McDonald, 28 Vet. App. 158 (2016),  and (2) issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.  

A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, an addendum medical opinion that is in accordance with Correia was obtained.  The claim was subsequently readjudicated, and an SSOC was issued in October 2017.  
	
As such, the Board finds that there has been substantial compliance with its April 2017 remand directives.  The Board will now review the merits of the Veteran's claim.  

II.  Increase Rating Claim

The Veteran seeks a disability rating greater than 10 percent for his service-connected right knee disability.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's service connected right knee disability is rated under Diagnostic Codes 5260-5010 and has been assigned a 10 percent disability rating, effective January 26, 2009.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. 

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

DC 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under DC 5003.  Under DC 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 3 8 C.F.R. § 4.71a, DC 5003.

Under DC 5257, used for rating instability of the knee, a 10 percent disability rating is assigned for other impairment of the knee, where recurrent subluxation or lateral instability is mild; a 20 percent disability rating is assigned when such impairment is moderate; and a 30 percent disability rating is assigned when such impairment is severe.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5258, a 10 percent disability evaluation is assigned for removal of semilunar cartilage that is symptomatic and a 20 percent disability rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not necessarily dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under DC 5260, a 10 percent disability rating is assigned when flexion of the knee is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a 10 percent disability rating is assigned when extension is limited to 10 degrees; a 20 percent disability rating is assigned when extension is limited to 15 degrees; and a 30 percent disability rating is assigned when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DCs 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, VA General Counsel also held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.

The Veteran underwent a VA examination in August 2009, where he complained of stiffness and bilateral knee pain while running, sitting, walking and going up and down stairs.  The Veteran denied deformity, giving way, and weakness.  He reported that his flare-ups occur 4 to 5 days a week and are of moderate severity. The VA examiner noted that the Veteran is unable to stand for more than a few minutes and walk more than one-fourth a mile. 

On physical examination, the Veteran demonstrated pain at resting with crepitation in both knees.  The examiner found no evidence of instability, meniscus abnormality, or abnormal tendons or bursae.  His right knee flexion was to 140 degrees with no pain with movement.  His right knee extension was to 0 degrees with no pain with movement.  The VA examiner found no additional limitation of motion after repetitive testing. 

The VA examination report indicates that the Veteran is self-employed.  The Veteran reported that he missed one month of work due to lower back pain and bilateral knee pain. The Veteran stated that he has turned down work because it is "too difficult to do without hurting his knees and low back." The examiner noted that the Veteran's disability resulted in increased absenteeism at work but had no significant effects on the Veteran's usual daily activities.

The Veteran was evaluated again in March 2013, when he complained of increased right knee pain and instability with static standing.  The Veteran reported flare-ups of pain when squatting.  He described his pain as a 7 to 8 out of 10 at worst and a 3 to 4 out of 10 constantly. With regard to daily activities, the Veteran reported that he limits ambulation up and down stairs due to instability.  However, he reported no other deficiencies with daily activities of living. 

On physical examination, the Veteran's right knee flexion was to 130 degrees, with pain at 130 degrees.  Extension was to 0 degrees.  After repetitive testing, the Veteran's flexion was to 130 degrees and extension was to 0 degrees.  There was no additional limitation of motion after repetitive testing.  With regard to functional loss, the VA examiner noted that the Veteran's disability results in less movement than normal and pain on movement. 

On muscle strength testing, the Veteran's right knee flexion and extension was normal.  His anterior, posterior, and medial-lateral instability tests were normal.  The VA examiner found no evidence of recurrent patellar subluxation or dislocation.  There was also no evidence of meniscal conditions or surgical procedures for meniscal conditions.  However, the examiner noted that the Veteran has bilateral shin splints.  In addition, the examiner observed that the Veteran's right knee has slight edema and crepitation.  It was also noted that the Veteran pushes off on an arm of a chair to assume a standing position and wears braces and canes regularly. 

The diagnosis was degenerative joint disease and chondromalacia of the right patella.  The VA examiner found that the Veteran's knee disability does not have an impact on his ability to work.  

The Veteran was afforded a VA knee examination in October 2016.  The Veteran reported flare-ups in both knees and functional loss or functional impairment of the knees due to complications with kneeling, squatting, standing, walking, and climbing stairs.  His right knee flexion was to 115 degrees with pain with movement.  His right knee extension was to 0 degrees with no pain with movement.  There was objective evidence of pain with weight bearing, crepitus, and localized tenderness or pain on palpation of the right posterior patellar.  The VA examiner found no additional limitation of motion after repetitive testing.  The examiner identified pain, and lack of endurance as factors that significantly limit functional ability with flare-ups.  Moreover, the examiner opined that limitation of range of motion during flare-ups is variable, depending on the severity of the episode, duration, and type of activity.  The Veteran presented normal muscle strength in his right knee.  There was no objective evidence of ankylosis, recurrent subluxation, lateral instability, or recurrent effusion.  All of the right knee's joint stability testing was normal.  The Veteran was noted not to have history of a meniscus condition.  The examiner noted that the Veteran used knee brace for his right knee condition.  The VA examiner found that the Veteran's knee disability does not have an impact on his ability to work.  

The Veteran's right knee was also evaluated in May 2017.  The examiner confirmed the Veteran's diagnosis of a patellofemoral syndrome of the right knee.  The Veteran reported intense and sometimes debilitating flare-ups.  His right knee flexion was to 125 degrees with pain with movement.  His right knee extension was to 9 degrees with pain with movement.  Due to the limitation in range of motion of the right knee, the Veteran was noted to have a reduced capacity for kneeling and squatting.  There was no evidence of pain with weight bearing and localized tenderness or pain on palpation of the knee joint, however there was objective evidence of crepitus.  The VA examiner found no additional limitation of motion after repetitive testing.  The examiner identified less movement than normal as the contributing factor to the Veteran's disability.  The Veteran presented normal muscle strength in his right knee.  There was no objective evidence of ankylosis, recurrent subluxation, lateral instability, or recurrent effusion.  All of the right knee's joint stability testing was normal.  The Veteran was noted not to have history of a meniscus condition.  The Veteran reported the constant use a knee brace due to pain.  There was no objective evidence of a pain on non-weight bearing and passive range of motion measurements were the same as active range of motion.  

Based on a review of the evidence of the record, the Board finds that the Veteran's service-connected right knee disability has been correctly rated as 10 percent disabling.  

The Board finds that higher evaluations cannot be assigned under Diagnostic Codes 5256, 5259, 5260, and 5262.  With regards to Diagnostic Code 5256 (knee ankylosis)), there is no objective evidence that the Veteran suffers from ankylosis.  Diagnostic Code 5259 is not applicable because there is no objective evidence of symptomatic removal of semilunar cartilage.  Diagnostic Code 5262 is not applicable because the Veteran does not have an impairment of his tibia or fibula.  

The Veteran's right knee instability testing performed during the VA examinations consistently indicated no objective evidence of right knee instability.  Although the Veteran reported the use of a knee brace during this period, the Board points out that the use of a knee brace does not, by itself denote knee instability.  Thus, a disability rating under Diagnostic Code 5257 cannot be assigned.  

With regards to Diagnostic Code 5260 (limitation of flexion), the Veteran cannot be assigned a higher evaluation under the aforementioned code.  The Veteran's right knee flexion was at worst measured at 115 degrees with painful motion.  To receive a compensable rating under Diagnostic Code 5260, the Veteran would need at least a limitation of flexion of 60 degrees, thus a disability rating under Diagnostic Code 5260 is inapplicable.  

Turning to Diagnostic Code 5261 (limitation of extension), the Veteran cannot be assigned a higher evaluation under the aforementioned code.  The Veteran's right knee extension was at worst measured at 9 degrees with painful motion.  To receive compensable rating under Diagnostic Code 5261, the Veteran would need at least a limitation of extension of 10 degrees, thus a disability rating under Diagnostic Code 5260 is inapplicable as well.  

Additionally, prior x-rays of the Veteran's right knee were positive for degenerative joint disease combined with evidence of painful motion.  The diagnosis of arthritis coupled with the aforementioned symptom engages Diagnostic Code 5003, which provides that evaluation of traumatic arthritis, shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.).  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although the evidence reflects that the Veteran has degenerative joint disease in his right knee, he is not entitled to a separate rating under Diagnostic Code 5003 because his painful limited range of motion of his right knee is already compensated through his compensable rating under Diagnostic Codes 5260-5010.  See 38 C.F.R. § 4.14 (stating that the rating of the same disability or its manifestations under various diagnoses is to be avoided).  

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the current rating and that the Veteran's service-connected right knee disability does not meet any applicable rating criteria for a disability rating in excess of 10 percent.  

Neither the Veteran nor his representative has raised any issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  








ORDER

Entitlement to a disability rating in excess of 10 percent for a right knee disability is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


